DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamdi et al. (Hamdi) (Pub NO. 2014/01495831)
Regarding Claim 1 Hamdi discloses: A Power over Ethernet (PoE) adaptive powering system, [Fig.2] comprising: a powered device [Fig.2, item 204a-204c, powered device] that is configured to: identify a first operating mode in which the powered device is currently operating; [[0028] PSE power PD based on its actual power consumption] determine a first power amount that is required to enable the first operating mode in which the powered device is currently operating; and transmit a first power amount request message that requests the first power amount via a power/data connection; [Fig.6a and Fig.6b, request for power from PD to PSE, [0028]-[0029]] and a powering device that is connected to the powered device via the power/data connection, wherein the powering device is configured to: receive the first power amount request message via the power/data connection; and transmit the first power [Fig.6a and Fig.6b, [0028]-[0032]] 


    PNG
    media_image1.png
    823
    818
    media_image1.png
    Greyscale

Regarding Claim 2 Hamdi discloses: identify a second operating mode to which the powered device has transitioned to from the first operating mode; determine a second power amount that is required to enable the second operating mode to which the powered device has transitioned to from the first operating mode, wherein the [Fig.6a and Fig.6b, [0028]-[0032]] 

    PNG
    media_image2.png
    823
    818
    media_image2.png
    Greyscale

Regarding Claim 3 Hamdi discloses: the powered device is configured, prior to identifying the first operating mode in which the powered device is currently operating, to:  21 4816-0276-7276 v.1PATENT Docket No.: 16356.2118US01 (116673.01) Customer No.: 0000160825 identify, to the powering device via the power/data connection and subsequent to being connected to the powering device via the power/data connection, a second power amount that is required by the powered device for second powered device operations, and a third power amount that is required by the powered device for third powered [Fig.6b, as first to fourth level of allocated power]
Regarding Claim 4 Hamdi discloses: the powering device is configured to: receive the identification of the second power amount via the power/data connection from the powered device; and transmit, prior to receiving the first power amount request message and transmitting the first power amount via the power/data connection to the powered device, the second power amount via the power/data connection to the powered device to allow the powered device to perform the second powered device operations that include network connection operations.  [Fig.6b, [0016] and [0024]-[0032]]
Regarding Claim 5 Hamdi discloses: the powered device is configured, prior to identifying the first operating mode in which the powered device is currently operating, to: identify, to the powering device via the power/data connection and subsequent to being connected to the powering device via the power/data connection, a powering time period. [Time Period as shown in Fig.6b] 
Regarding Claim 6 Hamdi discloses: the powering device is configured to: receive the identification of the powering time period via the power/data connection from the powered device; and transmit, in response to determining that the time period has ended, the second power amount via the power/data connection to the powered device. [Fig.6b, [0024]-[0033]] 
Regarding Claim 7 Hamdi discloses: the first power amount request message is a Link Layer Discovery Protocol (LLDP) message.  [LLDP message]
Claims 8 and 14 are having similar limitations to that of the apparatus of claim 1accordingly, claims 8 and 14 is rejected under a similar rational as that of claim 1 above. 
Claims 9 and 15 are having similar limitations to that of the apparatus of claim 2accordingly, claims 9 and 15 are rejected under a similar rational as that of claim 2 above. 
Claims 10 and 16 are having similar limitations to that of the apparatus of claim 3 accordingly, claims 10 and 16 are rejected under a similar rational as that of claim 3 above. 
Claim 17 is having similar limitations to that of the apparatus of claim 4 accordingly, claims 17 rejected under a similar rational as that of claim 4 above. 
Claims 11 and 18 are having similar limitations to that of the apparatus of claim 5 accordingly, claims 11 and 18 are rejected under a similar rational as that of claim 5 above. 
Claims 12 and 19 are having similar limitations to that of the apparatus of claim 6 accordingly, claims 12 and 19 are rejected under a similar rational as that of claim 6 above. 
Claims 13 and 20 are having similar limitations to that of the apparatus of claim 7 accordingly, claims 13 and 20 are rejected under a similar rational as that of claim 7 above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186